Petition for Writ of Mandamus Conditionally Granted, in Part, and Denied, in
Part, and Opinion filed February 25, 2020.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00664-CR



                IN RE TERESA L. RIBELIN COOK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              178th District Court
                             Harris County, Texas
                        Trial Court Cause No. 17-22196

                                   OPINION

      Teresa L. Ribelin Cook’s legal files were seized pursuant to a search warrant
executed on her attorney’s office. The Honorable Kelli Johnson, presiding judge of
the 178th District Court of Harris County, signed an order on August 23, 2019,
permitting a “taint team” from the Harris County District Attorney’s Office
(“HCDA’s Office”) access to Cook’s files to search for evidence in the case against
Cook’s attorney. Cook filed a petition for writ of mandamus in this court asking that
we compel Judge Johnson to vacate her August 23, 2019 order and direct that the
files be returned to Cook. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. We conditionally grant the petition, in part, and deny it, in part.

                                    BACKGROUND

      Amy Holsworth Castillo is a former client of attorney Jared Woodfill
(“Woodfill”) and the Woodfill Law Firm, P.C. (the “Firm”). Castillo alleged that
Woodfill misapplied funds from her divorce by using funds he had not yet earned
on her case and spending those funds for services rendered on behalf of other clients.
Bryan Vaclavik, the chief fraud examiner for the HCDA’s Office, investigated
Castillo’s allegations by obtaining and reviewing bank statements of the Firm’s
IOLTA account.

      Cook was also Woodfill’s client. During Vaclavik’s review of the Firm’s
IOLTA account, it appeared that Cook’s funds were also used contrary to her
attorney client agreement. Cook and Woodfill’s attorney client agreement required
Cook to pay a $75,000 retainer. Cook’s $75,000 check was deposited into the Firm’s
IOLTA account on June 13, 2013. One day before Cook’s check was deposited, the
IOLTA account was overdrawn with a negative balance of $49,679.18. According
to Vaclavik, Cook’s funds were used to offset the negative balance and to cover a
check payable to a third party unrelated to Woodfill’s representation of Cook.
Cook’s billing invoice for the period of June 6 through June 12, 2013, showed that
the Firm had only earned and expended $1,313.29 of Cook’s retainer. On June 13,
                                           2
2013, the IOLTA account’s ending balance was $25,320.82, indicating that Woodfill
had used more than $45,000 of Cook’s retainer for purposes unrelated to her case.

      In his affidavit in support of the search warrant, Vaclavik stated that he had
reason to believe the Firm’s office contained evidence of the felony offenses of
misapplication of fiduciary property, theft, and money laundering. Vaclavik asked
to be allowed to seize the following documents, among other items:

      Any and all financial, legal files, documents, records, books, ledgers
      and correspondence(s) containing the names of Amy Holsworth
      Castillo and Teresa L. Ribelin Cook.

      On November 11, 2018, the trial court signed a search warrant, authorizing
the seizure of Cook’s legal files from the Firm. The search warrant provides, in
relevant part:

      THEREFORE, YOU ARE COMMANDED to go straightaway to the
      offices of the Woodfill Law Firm, P.C., located at Three Riverway,
      Suite 750, Houston, Harris County, Texas 77056 for the purpose of
      searching for, seizing, and searching within when necessary, property
      constituting evidence used to commit the felony offenses of
      misapplication of fiduciary property, theft and money laundering as
      well as property or items, except the personal writings by the accused,
      constituting evidence of an offense or constituting evidence tending to
      show that a particular person committed an offense. These implements,
      instruments, property and evidence alleged in the attached affidavit
      include but are not limited to:
      1. Any and all financial, legal files, documents, records, books, ledgers
      and correspondence(s) containing the names of Amy Holsworth
      Castillo and Teresa L. Ribelin Cook;



                                          3
      2. Any and all documents and records pertaining to the transfer of
      currency via financial instruments, automatic clearing house (ACH) or
      wires of United States or foreign currency, funds for the above
      individuals identified in item l;

      3. Any and all the computer hardware, software, and peripherals that
      are believed to potentially contain some or all of the items described in
      this warrant; computers, central processing units, computer disks, disk
      drives, monitors, computer printers, modems, digital cameras, any
      memory devices that work with a digital camera, scanners, computer
      photographs, and any electronic data storage device, including but not
      limited to flash memory devices, and other storage media; any
      input/output peripheral devices, including but not limited to data
      security devices and related documentation; any and all cellphones,
      telephones, communication devices that are capable of storing pictures,
      video, text, caller identification devices and telephone recording
      equipment, including the stored data of such devices for the purpose of
      conducting an on-site or off-site search of these computer materials by
      any qualified forensic facility for imaging and analysis by experts and
      to retain all such computer materials within the forensic facility; and

      4. Any logins and passwords for computers, software, file sharing
      access, telephones, communication devices owned by Jared Ryker
      Woodfill V and or the Woodfill Law Firm, P.C.

The search warrant was executed on November 12, 2018, and the Houston Police
Department took 127 boxes of files belonging to Cook from the Firm.

      Cook refused to waive her privileges to her files. The HCDA’s Office tried
to reach an agreement with Cook about how they could review her files. No
agreement was reached. On July 2, 2019, Cook filed a brief regarding her seized
files and asked the trial court to order the HCDA’s Office to return her files to her.
The trial court held an in-chambers hearing.

                                          4
      During the hearing, the Assistant District Attorney (“ADA”) advised the trial
court that the “taint team,” which is comprised of ADAs who are not involved in the
case, was ready to start going through Cook’s files. Cook argued that permitting the
taint team to look at her files would her violate constitutional right to privacy and
her evidentiary privileges. The trial court urged the parties to reach an agreement
about the review of Cook’s files.

      On August 22, 2019, the HCDA’s Office filed a motion for protective order
and procedure for review of confidential or privileged discovery materials, which
would allow the taint team to conduct the review. On August 23, 2019, Cook filed
a brief regarding the validity of the search warrant, and the trial court held another
hearing the same day. The trial court signed the following order setting forth the
procedure for the taint team’s review of Cook’s files:

             COMES NOW, THE STATE OF TEXAS, . . . moves this Court
      for a protective order to ensure that disclosure of potentially
      confidential or privileged materials related to this proceeding are
      appropriately limited. See TEX. R. EVID. 503; TEX. DISCIPLINARY R.
      PROFESSIONAL CONDUCT 1.05. At the same time, the undersigned . . . .
      move to the Court to allow limited members of the Harris County
      District Attorney’s Office—namely, members of the taint team—and
      Defense Counsel full access to the alleged confidential or privileged
      material, and to establish a procedure for disclosure of non-confidential
      and non-privileged material. The alleged confidential or privileged
      material has not yet been viewed by the Harris County District
      Attorney’s Office; however, in an abundance of caution, the State has
      constructed this procedure to prevent any confidential or privileged
      documents from reaching the prosecutor or prosecutors who are
      investigating the above-captioned matter.

      l. This Order supplements all other discovery rules and orders.
                                          5
2. This Order may be modified or amended for good cause. The parties
shall submit any proposed modifications or amendments to this Court.

3. The alleged confidential or privileged materials relate to the seizure
of evidence pursuant to the search warrants for Jared Woodfill’s office,
on or about November 12, 2018. The evidence in question consists of
multiple boxes containing documents and the data stored on electronic
devices seized in connection with the above search warrant.
4. The documentary evidence in question is stored in a secure location
within the Harris County District Attorney’s Office. The digital
evidence is stored in a secure location at the offices of the United States
Secret Service in Houston, Texas.
5. Until further Order of the Court, the evidence in question will be
made available to the attorney of record for the defendant(s).
6. Until further Order of the Court, Assistant District Attorneys . . . are
permitted to review the alleged confidential or privileged materials, and
are not permitted to discuss the content of these materials with other
members of the Harris County District Attorney’s Office or law
enforcement. Members of the United States Secret Service forensic
services team . . . are necessary to image and/or format electronically
stored data for review. Their review of the material made the subject
of this Order is limited to that task. . . . [A]nalysts of the United States
Secret Service who review the digital evidence as part of the taint team,
are not permitted to discuss the content of these materials with members
of the Harris County District Attorney’s Office or law enforcement who
are not a member of the taint team.
7. The alleged confidential or privileged materials will be assigned to
three separate categories; namely, (l) evidence that the State and
Defense agree is not subject to the attorney-client privilege, (2)
evidence that the State and Defense agree is subject to the attorney-
client privilege, (3) evidence that the State and Defense do not agree is
subject to the attorney-client privilege.

                                     6
      8. Materials in the third category, material the parties do not agree is
      subject to the attorney-client privilege, will be designated for this
      Court’s review in camera to assess whether the materials are subject to
      the attorney-client privilege.

      Thus, the trial court ordered that the documents are to be segregated into three
categories: (1) evidence that the parties agree is not subject to the attorney-client
privilege; (2) evidence that the parties agree is subject to the attorney-client
privilege; and (3) evidence that the parties do not agree is subject to the attorney-
client privilege, which will be designated for in camera review by the trial court.
The order only addresses documents protected by the attorney-client privilege, not
the work product privilege.

      At the hearing, the trial court further ruled that Cook and her attorney, John J.
Durrschmidt, who is representing Cook in the underlying proceeding to recover her
files, will go into the room with the taint team and identify the documents Cook
believes are privileged. The trial court further ordered that, if there is any dispute
regarding whether documents are privileged, the court will address the dispute at a
later hearing. Finally, the trial court ruled that Cook lacked standing to assert her
constitutional right to privacy and her evidentiary privileges.

      The boxes containing Cook’s files are being stored in a locked room in the
HCDA’s Office. Cook’s divorce case is still pending, and Woodfill still represents
Cook in that case. This court granted Cook’s request to stay the August 23, 2019
order pending a decision on her petition for writ of mandamus. In this mandamus
proceeding, Cook does not challenge the review procedure ordered by the trial court,
but instead argues that HCDA’s Office is not entitled to any review of her files and
                                          7
that it must return all her files. Cook maintains that the seizure of her files has
prevented her from prosecuting her pending divorce case.

                                       ISSUES

      Cook claims that (1) the search warrant, which resulted in the seizure of her
files, was overly broad; (2) the seizure of her files violated her Fourth and Fifth
Amendment rights to privacy and property; (3) the seizure of her files violated her
attorney-client and work product privileges (4) she has standing to assert her
attorney-client and work product privileges; and (5) she has standing to assert her
constitutional claims of privacy and to her property.

                        MANDAMUS STANDARD OF REVIEW

      To be entitled to mandamus relief, a relator must show (1) that the relator has
no adequate remedy at law for obtaining the relief the relator seeks; and (2) what the
relator seeks to compel involves a ministerial act rather than a discretionary act. In
re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding). A
ministerial act does not involve the use of judicial discretion; instead, a ministerial
act must be positively commanded and so plainly prescribed under the law as to be
free from doubt. In re Harris, 491S.W.3d 332, 334–34 (Tex. Crim. App. 2016)
(orig. proceeding). In other words, the relator must have a clear right to the relief
sought, meaning that the merits of the relief sought are beyond dispute. In re
McCann, 422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding) (internal
quotations marks and citation omitted). “To show a clear right to the relief sought,
a relator must show that the facts and circumstances of the case dictate but one
rational decision under unequivocal, well-settled . . . and clearly controlling legal
                                           8
principles.” Id. As to an adequate remedy at law, even if a relator has a remedy at
law, the relator “can show that no adequate legal remedy exists at law if the remedy
is so uncertain, tedious, burdensome, slow, inconvenient, inappropriate, or
ineffective as to be deemed inadequate.” Id.

                                      ANALYSIS

I.    Search Warrant

      A.     Standing to Challenge

      Cook challenges the validity of the search warrant. The trial court held that
Cook does not have standing to assert her right to her property and evidentiary
privileges. Accordingly, we first address Cook’s standing.

      The attorney-client privilege is personal to the client, and the right to waive
the privilege belongs solely to the client. Bailey v. State, 507 S.W.3d 740, 745 (Tex.
Crim. App. 2016); Carmona v. State, 941 S.W.2d 949, 953 (Tex. Crim. App. 1997).
Cook also has right to assert the work-product privilege to prevent documents falling
within the scope of the privilege from being produced to another party. See In re
E.I. DuPont de Nemours & Co., 136 S.W.3d 218, 221–22 (Tex. 2004) (orig.
proceeding) (per curiam) (defendant asserting work-product privilege in addition to
attorney-client privilege). Furthermore, a client owns the contents of his or her file.
McCann, 422 S.W.3d at 705. Cook owns her files, and she has standing to assert
her rights to her property and the attorney-client and work product privileges.




                                          9
       B.    Probable Cause

       Cook contends there was no probable cause that evidence of the felony
offenses of misapplication of fiduciary property, theft, and money laundering would
be found in her files. The United States and Texas Constitutions provide that no
search warrant shall issue except upon probable cause as supported by oath or
affirmation. Aguirre v. State, 490 S.W.3d 102, 107–08 (Tex. App.—Houston [14th
Dist.] 2016, no pet.) (citing U.S. Const. amend. IV; Tex. Const. art I, § 9). Similarly,
the Texas Code of Criminal Procedure provides that no search warrant shall issue
except upon an affidavit establishing probable cause. Id. (citing Tex. Code Crim.
Proc. art. 18.01(b)).

       Probable cause exists when, under the totality of the circumstances, there is a
fair probability that the items to be seized will be found at the specified location.
State v. Elrod, 538 S.W.3d 551, 556 (Tex. Crim. App. 2017). Probable cause is a
flexible and non-demanding standard. State v. Le, 463 S.W.3d 872, 878 (Tex. Crim.
App. 2015). In determining whether a warrant sufficiently establishes probable
cause, the court is bound by the four corners of the affidavit. Elrod, 538 S.W.3d at
556.

       Generally, a reviewing court applies a presumption of validity regarding a
magistrate’s determination that a search warrant affidavit supports a finding of
probable cause. Hyland v. State, 574 S.W.3d 904, 911 (Tex. Crim. App. 2019).
When reviewing a magistrate’s decision to issue a warrant, we apply a highly
deferential standard because of the constitutional preference for searches to be
conducted pursuant to a warrant as opposed to a warrantless search. State v. McLain,
                                          10
337 S.W.3d 268, 271 (Tex. Crim. App. 2011). As long as the magistrate had a
substantial basis for concluding that probable cause existed, we will uphold the
magistrate’s probable cause determination. Bonds v. State, 403 S.W.3d 867, 873
(Tex. Crim. App. 2013). “We are instructed not to analyze the affidavit in a hyper-
technical manner.” McLain, 337 S.W.3d at 271 (citing Illinois v. Gates, 462 U.S.
213, 236 (1983)). “[W]hen an appellate court reviews an issuing magistrate’s
determination, the court should interpret the affidavit in a commonsensical and
realistic manner, recognizing that the magistrate may draw reasonable inferences.”
Rodriguez v. State, 232 S.W.3d 55, 61 (Tex. Crim. App. 2007). When in doubt, we
defer to all reasonable inferences that the magistrate could have made. Bonds, 403
S.W.3d at 873.

      Vaclavik’s affidavit described the deposit of Cook’s retainer check into
Woodfill’s IOLTA account and the use of the retainer check to cover a negative
balance in the IOLTA account. The affidavit further described the amount of the
retainer that had been expended on Woodfill’s representation of Cook as compared
to the amount used for purposes unrelated to Cook’s divorce case. The trial court
could have inferred that evidence related to the Woodfill allegations could have been
found in Cook’s files. As a reviewing court, we defer all reasonable inferences the
trial court could have made and conclude that there was probable cause to support
the search warrant.

      C.     Scope of the Search Warrant

      Cook argues that the search warrant was an impermissible “general” search
warrant. The United States and Texas Constitutions “prohibit general warrants
                                         11
which fail to particularly describe the property to be seized and allow general,
exploratory rummaging in a person’s belongings.” Walthall v. State, 594 S.W.2d
74, 78 (Tex. Crim. App. 1980) (internal quotation marks and citations omitted). The
Fourth Amendment’s particularity requirement “assures the individual whose
property is searched or seized of the lawful authority of the executing officer, his
need to search, and the limits of his powers to search.” Bonds, 403 S.W.3d at 874
(quoting Groh v. Ramirez, 540 U.S. 551, 561 (2004)); see also Maryland v.
Garrison, 480 U.S. 79, 84 (1987) (“By limiting the authorization to search to the
specific areas and things for which there is probable cause to search, the requirement
ensures that the search will be carefully tailored to its justifications, and will not take
on the character of the wide-ranging exploratory searches the Framers intended to
prohibit.”). A warrant with “indiscriminate sweep” is “constitutionally intolerable.”
Stanford v. Tex., 379 U.S. 476, 486 (1965).

       In Andresen v. Maryland, the State’s Attorneys’ Offices started investigating
real estate settlement activities. 427 U.S. 463, 465 (1976). During the investigation,
the activities of the defendant, an attorney who specialized real estate settlements,
came under scrutiny, particularly in connection with the purchase of a specific lot—
“Lot 13T.” Id. The investigation, which included interviews with the purchaser,
mortgage holder, and other lien holders and an examination of county land records,
revealed that the defendant, acting as settlement attorney, had defrauded the
purchaser of Lot 13T. Id. Concluding there was probable cause to believe that the
defendant had committed the state crime of false pretenses, investigators applied for
warrants to search the defendant’s law office and the separate office of a corporation

                                            12
of which the defendant was the incorporator, sole shareholder, resident agent, and
director for specified documents pertaining to the sale of the lot. Id. at 466. The
search warrants were issued and executed, between 2% and 3% of the files in the
law office were seized, and less than 5% of corporation’s files were seized. Id. at
466–67.

      Andreson complained that the addition of the phrase, “together with other
fruits, instrumentalities and evidence of crime at this (time) unknown,” to the end of
a sentence containing a lengthy list of specified and particular items to be seized
pertaining to Lot 13T in each search warrant made the warrants impermissible
“general” warrants. Id. at 478–79. The court concluded that the challenged phrase
must be read as authorizing only the search for and seizure of evidence relating to
the offense of false pretenses with respect to Lot 13T, not evidence of other crimes.
Id. at 480–81.

      Andreson further asserted that the seizure of documents pertaining to another
lot were not relevant to the Lot 13T charge and were used to help form the
evidentiary basis for a different charge, which showed that the documents were
seized solely for that purpose, in violation of the court’s previous decision in Warden
v. Hayden.1 Id. at 482. In Warden, the court rejected the distinction between
“seizure of items of evidential value only and seizure of instrumentalities, fruits, or
contraband.” 387 U.S. at 300–01. Even when seizing “mere evidence,” probable




      1
          387 U.S. 294 (1967).
                                          13
cause must be examined in terms of cause to believe that the evidence sought will
aid in a particular apprehension or conviction. Andresen, 427 U.S. at 483.

      The Andresen court concluded that the trained special investigators
reasonably could have believed that the evidence involving another lot could be used
to show the defendant’s intent with respect to the Lot 13T transaction. Id. The
events surrounding the Lot 13T transaction and the other lot’s transaction had many
similarities and were relevant to show intent to defraud with respect Lot 13T, and
seizure of the documents was permitted. Id. at 484. Although the records of the
other lot were subsequently used to secure additional charges against the defendant,
their seizure was permitted because they satisfied the requirements of probable
cause. Id.

      We conclude there was probable cause to search Cook’s files to investigate
offenses Woodfill allegedly committed with Cook’s retainer.              According to
Vaclavik’s affidavit, Cook’s retainer check was deposited into Woodfill’s IOLTA
account and was used to cover a negative balance in the IOLTA account. Vaclavik
further described the amount of the retainer that had been expended on Woodfill’s
representation of Cook as compared to the amount of the retainer that was used for
purposes not related to Cook’s divorce case. The warrant to search Cook’s files is
specific as to the investigation of Woodfill’s alleged crimes.

      Courts have upheld search warrants under similar circumstances. In United
States v. Lebovitz, a search warrant permitted the seizure of 25 client files from a law
firm’s office. 506 F. Supp. 249, 250–51 (W.D. Pa. 1980). The affidavit stated the
defendant attorneys and their firm represented clients who were involved in
                                          14
accidents in claims against insurance companies. Id. at 250. The affiant interviewed
the doctor to whom the clients were referred for treatment. Id. The doctor stated
that he furnished the attorney and the firm with false and inflated medical bills and
physicians’ reports. Id. The doctor further stated that on two or three occasions, one
of the attorneys came to the doctor’s office to obtains bills and physicians’ reports
on the clients and the doctor prepared inflated bills and reports in the presence of
that attorney. Id.

      The Lebovitz court held that a magistrate could reasonably infer that some
member of the law firm knew the bills were inflated, thus finding probable cause for
the issuance of the search warrant. Id. The court also rejected the defendant’s
contention that the search warrant was a general warrant. Id. at 251. The warrant
was specific as to the place to be searched and the particular client files involved and
only permitted the seizure of 25 specifically named client files from a law firm with
hundreds of files. Id.; see also United States v. Hershenow, 680 F.2d 847, 850–53
(1st Cir. 1982) (upholding search warrant for all of doctor’s auto-accident patient
files for a specified three-year period in connection with alleged scheme to defraud
insurance companies by submitting false or inflated bills for those patients because
the facts in the underlying affidavit reasonably supported an inference that the
doctor’s fraudulent activity probably encompassed his entire accident practice); Fink
v. State, 817 A.2d 781, 784–87 (Del. 2003) (upholding search warrant of attorney’s
home and car for client files, not limited to specific files for which complaints about
the attorney’s personal use of client funds had been reported, because the attorney’s
failure to turn over the specific files to the receiver pursuant to a court order provided

                                           15
a reasonable basis to conclude that the attorney had additional undisclosed files at
home or in his car).

      Cook acknowledges that her files were specifically described in the search
warrant but complains that the specific documents concerning any financial crimes
to be seized were not described with particularity. However, it is not necessary for
a search warrant “to specify the precise documents sought (often an impossible task)
in order to satisfy the Fourth Amendment.” United States v. Vanichromanee, 742
F.2d 340, 347 (7th Circ. 1984).

      Cook relies on an opinion from the District of Columbia Circuit Court of
Appeals in support of her contention that the search warrant is overly broad. See
United States v. Griffith 867 F.3d 1265 (D.C. Cir. 2017). In Griffith, the police
obtained a warrant to search Griffith’s residence in connection with an investigation
of a homicide that had occurred more than one year earlier. Id. at 1268. Investigators
concluded that the shooting related to a conflict between rival gangs. Id. The
officers knew that Griffith was a member of one of the rival gangs and suspected
that he drove the getaway car, which surveillance footage had captured circling the
scene. Id. at 1268–69. The police found the vehicle matching the one in the
surveillance footage that was registered to Griffith’s mother, who confirmed that
Griffith had been the vehicle’s principal user. Id. at 1269. During much of the year-
long investigation, Griffith had been incarcerated on unrelated charges.           Id.
Detectives obtained recordings of Griffith’s jailhouse phone calls made on the day
they interviewed Griffith’s mother. Id. One of the phone calls was made to another
suspect in the shooting, and the suspects briefly referenced a car. Id. In another

                                         16
phone call, one of Griffith’s fellow gang members advised Griffith that the police
had been investigating the car. Id. After Griffith was released from confinement,
he moved into an apartment with his girlfriend. Id.

      The affidavit supporting the search warrant stated:

      Based upon your affiant’s professional training and experience and
      your affiant’s work with other veteran police officers and detectives, I
      know that gang/crew members involved in criminal activity maintain
      regular contact with each other, even when they are arrested or
      incarcerated, and that they often stay advised and share intelligence
      about their activities through cell phones and other electronic
      communication devices and the Internet, to include Facebook, Twitter
      and E-mail accounts.

      Based upon the aforementioned facts and circumstances, and your
      affiant’s experience and training, there is probable cause to believe that
      secreted inside of [Lewis’s apartment] is evidence relating to the
      homicide discussed above.

The affidavit concluded by enumerating the items sought to be seized from the
apartment, principally any cell phones and electronic devices found there. Id.

      The application for the search warrant was granted and executed. Id. at 1269–
70. When the officers knocked on the door and announced that they had a search
warrant, an officer assigned to the premises observed an arm throw an object, which
was determined to be a firearm, out the apartment’s window. Id. at 1270. The
government charged Griffith with possession of a firearm by a convicted felon. Id.

      Griffith challenged the warrant as facially invalid, arguing that there was no
evidence he had ever owned a cell phone or other electronic device or that any such
device would be found in the apartment. Id. The government’s argument in support
                                         17
of probable cause to search the apartment rested on the prospect of finding a specific
item: a cell phone owned by Griffith. Id. The affidavit, however, provided virtually
no reason to suspect that Griffith in fact owned a cell phone, let alone that any phone
belonging to him and containing incriminating information would be found in the
apartment. Id. There was no observation of Griffith using a cell phone, no
information about anyone having received a cell phone call or text message from
him, no record of officers having recovered any cell phone in his possession at the
time of his previous arrest and confinement on unrelated charges, and no indication
otherwise of his ownership of a cell phone at any time. The court concluded that
there was no probable cause to support the search warrant. Id. at 1272.

      The court also held that the warrant was invalid because it was overbroad,
permitting the seizure of all electronic devices found in the residence. Id. at 1275.
The warrant broadly authorized the seizure of all cell phones and electronic devices
without regard to ownership. Id. at 1276. That expansive sweep far outstripped the
police’s proffered justification for entering the apartment—to recover any devices
owned by Griffith. Id.

      Cook’s reliance on Griffith is misplaced. The affidavit in this case described
the alleged crimes involving Woodfill’s use of Cook’s $75,000 retainer check and
stated that evidence of Woodfill’s crimes would be found in Cook’s files. The
warrant was specific in that it narrowly permitted the seizure of Cook’s files. The
warrant did not permit the seizure of client files whose payments were not identified
as being used to cover other expenses not related to those clients. Cook’s $75,000


                                          18
retainer check was identified as being used to cover payments not related to Cook’s
divorce case.

      We conclude that the search warrant was not overly broad.

II.   Privileged Information

      While we hold that the search warrant for Cook’s files was not overly broad,
Cook, nonetheless, is the owner of the files seized from the Firm’s office.

      Confidential communications between client and counsel made to facilitate
legal services are generally insulated from disclosure. Tex. R. Evid. 503(b). The
attorney-client privilege is “the oldest of the privileges for confidential
communications known to the common law.” United States v. Zolin, 491 U.S. 554,
562 (1989).     The purpose of the privilege is “to encourage full and frank
communication between attorneys and their clients and thereby promote broader
public interests in the observance of law and administration of justice.” Upjohn Co.
v. United States, 449 U.S. 383, 389 (1981). As stated above, the attorney-client
privilege is personal to the client, and the right to waive the privilege belongs solely
to the client. Bailey, 507 S.W.3d at 745; Carmona, 941 S.W.2d at 953.

      “The primary purpose of the work product rule is to shelter the mental
processes, conclusions, and legal theories of the attorney, providing a privileged area
within which the lawyer can analyze and prepare his or her case.” In re Bexar Cty.
Crim. Dist. Attorney’s Office, 224 S.W.3d 182, 186 (Tex. 2007) (orig. proceeding)
(citations omitted). The work product privilege is broader than the attorney-client
privilege because it includes all communications made in preparation for trial,

                                          19
including an attorney’s interviews with parties and non-party witnesses. Id. Cook
has the right to assert the work product privilege to prevent discovery of the
attorney’s work product. See Tex. R. Civ. P. 192.5(b); E.I. DuPont de Nemours &
Co., 136 S.W.3d at 221–22. The HCDA’s Office agrees that Cook has a right to
assert her attorney-client and work product privileges to her files.

      As observed, Cook owns the contents of her file. McCann, 422 S.W.3d at
705. Cook also has a legitimate expectation of privacy in her files. See DeMassa v.
Nunez, 770 F.2d 1505, 1506 (9th Cir. 1985) (holding that clients of an attorney
maintain a legitimate expectation of privacy in their client files). Her expectation of
privacy in her files has “roots in federal and state statutory and common law and in
the United States Constitution, among other sources.” See id. at 1507. However,
Cook’s right to her privacy and her property must be balanced against the HCDA’s
Office’s interest in conducting a criminal investigation.

      The use of taint teams has been approved and authorized by courts. See In re
Search of 5444 Westheimer Rd. Ste. 1570, Misc. Action No. H-06-238, 2006 WL
1881370, at *3 (S.D. Tex. July 6, 2006). The courts base decisions permitting the
use of taint teams on “the expectation and presumption that the Government’s
privilege team and the trial prosecutors will conduct themselves with integrity.”
United States v. Grant, No. 04CR207BSJ, 2004 WL 1171258, at *3 (S.D.N.Y. May
25, 2004).

      The trial court provided a specific and detailed procedure to protect Cook’s
attorney-client privilege. Cook and her attorney, John J. Durrschmidt, who is
representing Cook in the underlying proceeding to recover her files, and the taint
                                          20
team will go through the documents. Cook and Durrschmidt will identify the
documents they believe are privileged. If the taint team disagrees about which
documents Cook claims are privileged, the disputed documents will be submitted
for in camera review. Until further order of the court, the taint team is not permitted
to discuss the contents of Cook’s files with other members of the HCDA’s Office or
law enforcement.2

       The trial court’s ruling does not cover material subject to the attorney work
product privilege. The HCDA’s Office recognizes that material subject to the work
product privilege should be part of the process and subject to in camera review by
the trial court. The trial court had a ministerial duty to include documents subject to
the work product privilege within the scope of the review process.

       When Cook sought mandamus relief in this court, Cook, Durrschmidt, and the
taint team had not started reviewing Cook’s files, and we issued an order staying the
commencement of the review process. Thus, at this point, the parties have not
decided what materials are privileged, not privileged, or disputed and require an in
camera review by the trial court. Therefore, Cook’s request for relief as to privileged
documents is premature. When the review process starts, Cook will have an
opportunity to identify the documents she believes are protected by the attorney-
client and work product privileges and seek a hearing before the trial court on
disputed documents.



       2
         The trial court signed a written order on August 22, 2019, and orally supplemented that
order during a hearing on August 23, 2019.
                                              21
III.   Crime Fraud Exception

       Cook also asserts that the HCDA’s Office has not shown a factual basis for
applying the crime fraud exception to her privileged documents. The purpose of the
crime fraud exception to the attorney-client privilege is “to assure that the seal of
secrecy between lawyer and client does not extend to communications made for the
purpose of getting advice for the commission of a fraud or crime.” Zolin, 491 U.S.
at 563 (internal quotation marks and citations omitted). Before the trial court
conducts an in camera review upon the assertion of the crime fraud exception, the
party seeking the privileged material must show a factual basis adequate to support
a good faith belief by a reasonable person that an in camera review of the material
may reveal evidence to establish the claim that the crime fraud exception applies.
Id. at 572 (quotations marks and citation omitted).

       Cook states that the HCDA’s Office has acknowledged that (1) Cook is not
seeking to further a future fraud or crime; and (2) no such allegation is being lodged
against her. Any assertion by Cook that the HCDA’s Office is not entitled to her
privileged documents through the crime fraud exception is premature because the
review process has not commenced and the HCDA’s Office does not appear to have
raised the crime fraud exception to Cook’s privileges.

                                    CONCLUSION

       We hold that the search warrant is not overly broad, and we deny mandamus
relief insofar as Cook seeks immediate return of all her files. However, we conclude
that the trial court abused its discretion by its August 23, 2019 oral ruling that Cook


                                          22
does not have standing to challenge the search warrant and assert her attorney-client
and work product privileges.

      We also conclude that the trial court abused its discretion by not including
work product materials as part of the taint team procedures in the August 22, 2019
written order. We conditionally grant the petition for writ of mandamus, in part, and
direct the trial court to modify the order so that paragraphs 7 and 8 of the order apply
to both attorney-client privileged materials and work product.

      We further conditionally grant the petition, in part, to clarify that, after the
review process, the HCDA’s Office: (1) must expeditiously return to Cook those
documents the parties agree are covered by the attorney-client and work product
privileges; (2) may retain copies of documents necessary to prosecute the alleged
offenses committed by Woodfill and that the parties agree are not privileged but
must promptly return the original nonprivileged documents to Cook; and (3) must
return all disputed documents on which the trial court rules in Cook’s favor.

      We deny all other requests for relief at this time without prejudice to refiling
should the trial court rule against Cook on her assertions of privilege. We lift the
stay entered on September 17, 2019.



                                        /s/    Frances Bourliot
                                               Justice


Panel consists of Justices Jewell, Zimmerer, and Bourliot.
Publish — Tex. R. App. P. 47.2(b).
                                          23